 
AGREEMENT


This Agreement (this “Agreement”) is made and entered into by and among


Deborah Sue Ghourdjian Separate Trust (“DSGST”), Matthew Ghourdjian
(“Ghourdjian”), and Cogility Software Corporation, a California corporation
(“Cogility”),


Gerard M. Jacobs ("Jacobs"), Joshua A. Bloom ("Bloom"), Roger S. Greene
("Greene"), James S. Jacobs, Michael D. McCaffrey ("McCaffrey"), Vincent J.
Mesolella ("Mesolella"), Richard E. Morrissy ("Morrissy") and Acquired Sales
Corp., a Nevada corporation ("AQSP").


DSGST, Ghourdjian, Cogility, Jacobs, Bloom, Greene, James S. Jacobs, McCaffrey,
Mesolella, Morrissy and AQSP are sometimes referred to individually as a "Party"
and collectively as the "Parties". DSGST, Ghourdjian and Jacobs are sometimes
referred to individually as a “Stockholder” and collectively as the
“Stockholders”.


R E C I T A L S
 
A.  Cogility is a California corporation. Ghourdjian is the President and Chief
Executive Officer ("CEO") and sole director of Cogility (the "Cogility Board").
Cogility’s issued and outstanding capital stock consists of 11,460,344 shares of
common stock (“Cogility Stock”), and options to purchase an aggregate of
2,650,00 shares of Cogility Stock at exercise prices ranging from $0.20 per
share up to $1.40 per share ("Cogility Options").


B.  AQSP is a Nevada corporation. AQSP is a publicly traded shell corporation,
whose common stock symbol is AQSP.PK. Jacobs is the President and CEO of AQSP,
and the Chairman of the board of directors of AQSP (the "AQSP Board"). AQSP's
issued and outstanding capital stock consists of 5,832,482 shares of common
stock ("AQSP Stock"), and options to purchase an aggregate of 175,000 shares of
AQSP Stock at an exercise price of $0.10 per share ("AQSP Options"). The most
recent public trading price of AQSP Stock is $0.10 per share.


C.  Cogility and AQSP desire to provide for a merger of Cogility into a newly
formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger
consideration consisting of certain unregistered shares of AQSP Stock and
certain options to purchase unregistered shares of AQSP Stock ("AQSP Options").


D.  The Parties desire to provide for management of Cogility and AQSP both prior
to and following the consummation of the Merger.


E.  The Stockholders desire to provide for the manner in which they will vote
their shares of Cogility Stock and of AQSP Stock.


Now, Therefore, in consideration of the mutual covenants and provisions herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed as follows,
intending to be legally bound hereby:



 
 

--------------------------------------------------------------------------------

 


1.  AQSP Board Resolutions. The members of the AQSP Board hereby consent in
writing, pursuant to Nevada law, to the adoption of the following resolutions:


A. Grant of AQSP Options with vesting conditioned upon completion of Merger.


Whereas, Acquired Sales Corp. ("AQSP") is a shell corporation that has attempted
to identify and consummate an acquisition of an attractive business with the
assistance of its sole officer and the members of its board of directors (the
"AQSP Board");


Whereas, AQSP has now identified Cogility Software Corporation ("Cogility") as
an attractive potential acquisition candidate; and


Whereas, AQSP desires to provide for a merger of Cogility into a newly formed
wholly-owned subsidiary of AQSP (the "Merger"), with the Merger consideration
consisting of certain unregistered shares of common stock of AQSP ("AQSP Stock")
and certain options to purchase unregistered shares of AQSP Stock ("AQSP
Options");


Now, therefore, be it resolved, that Gerard M. Jacobs, President and Chief
Executive Officer of AQSP, is hereby authorized and directed to cause AQSP to
take all such actions and to execute all such documents and agreements as shall
be required to immediately grant, issue and deliver to the following officer of
AQSP and to the members of the AQSP Board AQSP Options to purchase the following
number of shares of AQSP Stock, respectively, each of such AQSP Options to be
exercisable at any time on or prior to the tenth anniversary of the closing date
of the Merger, at an exercise price of $0.10 per share (such exercise price to
be appropriately adjusted in the case of a reverse stock split, stock split,
stock dividend or other extraordinary corporate event), provided,
notwithstanding the foregoing, that such AQSP Options shall not vest and shall
not be exercisable unless and until the Merger has been successfully completed:


 

   Number of  Grantee  AQSP Options  Joshua A. Bloom  100,000  Roger S. Greene 
 100,000  Gerard M. Jacobs     12,100,000  Michael D. McCaffrey  100,000
 Vincent J. Mesolella    100,000  Richard E. Morrissy  100,000      Total 
 12,600,000


 
 

--------------------------------------------------------------------------------

 

B.  1-for-20 reverse stock split.


Whereas, Acquired Sales Corp. ("AQSP"), a shell corporation, has been attempting
to identify and consummate an acquisition of an attractive business; and


Whereas, AQSP has now identified Cogility Software Corporation ("Cogility") as
an attractive potential acquisition candidate; and


Whereas, AQSP desires to provide for a merger of Cogility into a newly formed
wholly- owned subsidiary of AQSP (the "Merger"), with the Merger consideration
consisting of certain unregistered, restricted shares of common stock of AQSP
("AQSP Stock") andcertain options to purchase unregistered shares of AQSP Stock
("AQSP Options"); and


Whereas, Cogility is unwilling to proceed forward with the Merger unless the
currently issued and outstanding AQSP Stock and the currently issued and
outstanding AQSP Options are the subject of a 1-for-20 reverse stock split (the
"Reverse Stock Split");
 
 
Now, therefore, be it resolved, that, Gerard M. Jacobs, the President and
Chief Executive Officer of AQSP, is hereby authorized and directed to cause AQSP
to take all such actions and to execute all such documents and agreements as
shall be required to effect the Reverse Stock Split, subject only to approval of
the Reverse Stock Split by the holders of a majority of the outstanding shares
of AQSP Stock, so that immediately following the Reverse Stock Split:


(1) the currently issued and outstanding 5,832,482 shares of AQSP Stock shall be
reduced to an aggregate of 291,624 shares of issued and outstanding AQSP Stock;


(2) the currently issued and outstanding 175,000 AQSP Options dated August 1,
2007, each with an exercise price of $0.10 per share, shall be reduced to an
aggregate of 8,750 AQSP Options each with an exercise price of $2.00 per share
of AQSP Stock; and


(3) the 12,600,000 AQSP Options granted by resolution of the AQSP Board of even
date herewith, each with an exercise price of $0.10 per share of AQSP Stock,
shall be reduced to an aggregate of 630,000 AQSP Options, each with an exercise
price of $2.00 per share of AQSP Stock.


C.  Merger and Private Placement.


Whereas, Acquired Sales Corp. ("AQSP") desires to provide for a merger of
Cogility Software Corporation ("Cogility") into a newly formed wholly-owned
subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of
certain unregistered shares of common stock of AQSP ("AQSP Stock") and certain
options to purchase unregistered shares of AQSP Stock ("AQSP Options"); and



 
 

--------------------------------------------------------------------------------

 

Whereas, Cogility and AQSP desire to provide for a private placement of common
stock, preferred stock, convertible preferred stock, debt, or convertible debt
by Cogility or by AQSP prior to, simultaneously with, or after the closing of
the Merger, in the amount of $500,000 or more (the "Private Placement"); and


Whereas, AQSP desires to provide its President and Chief Executive Officer
maximum authority and flexibility in regard to the structuring, negotiation and
closing of the Merger and the Private Placement;


Now, therefore, be it resolved, that Gerard M. Jacobs, the President and
Chief Executive Officer of AQSP, is hereby authorized and directed to cause AQSP
to take all such actions and to execute all such documents and agreements as
shall be deemed necessary or desirable by him to effect the Merger and the
Private Placement as promptly as practicable, on such terms and conditions and
he may negotiate in his discretion, subject only to approval of the definitive
documents regarding the Merger and the Private Placement by the AQSP Board and,
if required by law, by the holders of a majority of the shares of AQSP Stock.


2.  Cogility Board Resolutions.  The sole member of the Cogility Board hereby
consents in writing, pursuant to California law, to the adoption of the
following resolution:


A. Cogility Board.


Whereas, Cogility desires to increase the size of its board of directors
("Cogility Board") in contemplation of a merger (the "Merger") into a newly
formed wholly-owned subsidiaryof Acquired Sales Corp., a Nevada corporation
("AQSP"), with the Merger consideration consisting of certain unregistered
shares of common stock of AQSP ("AQSP Stock") and certain options to purchase
unregistered shares of AQSP Stock ("AQSP Options"), and in contemplation of a
private placement of common stock, preferred stock, convertible preferred stock,
debt, or convertible debt by Cogility prior to the closing of the Merger, or by
AQSP, by Cogility, or by AQSP and Cogility acting jointly, simultaneously with
or after the closing of the Merger, in the amount of $500,000 or more (the
"Private Placement");


Now, therefore, be it resolved, that the By-Laws of Cogility are hereby amended
to provide that the Cogility Board prior to the closing of the Merger will
consist of three persons; and


Now, therefore, be it further resolved, that Gerard M. Jacobs and Roger S.
Greene are hereby elected to serve as additional members of the Cogility Board,
to serve until the earlier of the closing of the Merger or the abandonment of
the Merger by Cogility and AQSP; and


Now, therefore, be it further resolved, that Matthew Ghourdjian and Gerard M.
Jacobs are hereby elected to serve as Co-Chairmen of the Cogility Board, to
serve until the earlier of the closing of the Merger or the abandonment of the
Merger by Cogility and AQSP.



 
 

--------------------------------------------------------------------------------

 

B.  Grant of Cogility Options with vesting conditioned upon completion of
Private Placement.


Whereas, Cogility Software Corporation ("Cogility") has identified Acquired
Sales Corp., a Nevada corporation ("AQSP), as an attractive potential acquiror;
and


Whereas, Cogility desires to provide for a merger of Cogility into a newly
formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger
consideration consisting of certain unregistered shares of common stock of AQSP
("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock
("AQSP Options"); and


Whereas, Cogility desires to incentivize Gerard M. Jacobs to initially serve as
a Co-Chairman of the board of directors of Cogility and later as the Chief
Executive Officer of Cogility, and to use commercially reasonable efforts to
close a private placement of common stock, preferred stock, convertible
preferred stock, debt, or convertible debt by Cogility or AQSP either prior to,
simultaneously with, or after the closing of the Merger, in the amount of
$500,000 or more (the "Private Placement"); and


Whereas, Roger S. Greene has served as the General Counsel of Cogility, and
Cogility desires to incentivize Roger S. Greene to also serve as a member of the
board of directors of Cogility, and to generally assist Cogility as an advisor
and consultant in regard to introductions with persons and companies with which
he is familiar; and


Whereas, Cogility desires to incentivize Vincent J. Mesolella to serve as a
member of a committee that will allocate certain AQSP Options that will replace
Cogility's existing bonus plan, and to generally assist Cogility as an advisor
and consultant in regard to introductions with persons and companies with which
he is familiar;


Now, therefore, be it resolved, that Matthew Ghourdjian, President and
Chief Executive Officer of Cogility, is hereby authorized and directed to cause
Cogility to take all such actions and to execute all such documents and
agreements as shall be required to immediately grant, issue and deliver to
Gerard M. Jacobs, Roger S. Greene and Vincent J. Mesolella, or their respective
designee(s), options ("Cogility Options") to purchase an aggregate of 3,295,000
shares of common stock of Cogility ("Cogility Stock"), each of such Cogility
Options to be exercisable at any time on or prior to the tenth anniversary of
the issuance date of such Cogility Options, at the following respective exercise
prices per share (such respective exercise prices to be appropriately adjusted
in the case of a reverse stock split, stock split, stock dividend or other
extraordinary corporate event), provided, notwithstanding the foregoing, that
such Cogility Options shall not vest and shall not be exercisable unless and
until the Private Placement has been successfully completed:


 

   Number of      Exercise Price  Grantee   Cogility Options       Per Share
 Gerard M. Jacobs  2,500,000   $   0.377358  Gerard M. Jacobs  530,000   $ 
 0.000001  Roger S. Greene  132,500   $   0.000001  Vincent J. Mesolella 
 132,500   $   0.000001            Total   3,295,000      

 
                               
 
 

--------------------------------------------------------------------------------

 

C.  Merger and Private Placement.


Whereas, Cogility Software Corporation ("Cogility") has identified Acquired
Sales Corp., a Nevada corporation ("AQSP), as an attractive potential acquiror;
and


Whereas, Cogility desires to provide for a merger of Cogility into a newly
formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger
consideration consisting of  certain unregistered shares of common stock of AQSP
("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock
("AQSP Options"); and


Whereas, Cogility and AQSP desire to provide for a private placement of common
stock, preferred stock, convertible preferred stock, debt, or convertible debt
by Cogility or AQSP either prior to, simultaneously with, or after the closing
of the Merger, in the amount of $500,000 or more (the "Private Placement"); and


Whereas, Cogility desires to provide its Co-Chairmen maximum authority and
flexibility in regard to the structuring, negotiation and closing of the Merger
and the Private Placement;


Now, therefore, be it resolved, that Matthew Ghourdjian and Gerard M. Jacobs,
the Co-Chairmen of Cogility, are hereby authorized and directed to cause
Cogility to take all such actions and to execute all such documents and
agreements as shall be deemed necessary or desirable by them to effect the
Merger and the Private Placement as promptly as practicable, on such terms and
conditions and they may negotiate in their discretion, subject only to approval
of the definitive documents regarding the Merger and the Private Placement by
the Cogility Board and, if required by law, by the holders of a majority of the
shares of Cogility Stock.


4.  Letter of Intent regarding the Merger.  AQSP and Cogility hereby enter into
the following legally binding letter of intent ("Letter of Intent") regarding
the Merger:


This Letter of Intent is intended to set forth the general terms and conditions
upon which AQSP will acquire Cogility.


A. Reverse Stock Split. Prior to the closing date of the Merger, the currently
issued and outstanding AQSP Stock and the currently issued and outstanding AQSP
Options shall be the subject of a 1-for-20 reverse stock split (the "Reverse
Stock Split").


B.  Private Placement.  Jacobs will use commercially reasonable efforts to
complete a private placement of common stock, preferred stock, convertible
preferred stock, debt, or convertible debt by Cogility or AQSP either prior to,
simultaneously with, or after the closing of the Merger, in the amount of
$500,000 or more (the "Private Placement"); provided that no guarantee or
assurance can be made by Jacobs that the Private Placement can be successfully
completed on acceptable terms and conditions, if at all. If the Private
Placement involves the issuance of a convertible security by Cogility, then the
conversion terms shall be mutually acceptable to AQSP, Cogility and the
investor(s) in the Private Placement. If the Private Placement is in the form of
debt or convertible debt issued by Cogility, then such debt shall be secured by
a perfected first lien security interest on all of the assets of a newly created
trust (the "IP Trust"), which IP Trust shall own all of the intellectual
property rights to all of Cogility's patents, patents pending, unpatented
software and code, appliances, and other intellectual property. The trustee of
such IP Trust shall be Greene or another person or entity mutually acceptable to
AQSP, Cogility and the investor(s) in the Private Placement.



 
 

--------------------------------------------------------------------------------

 

C. Reverse Merger. The acquisition of Cogility by AQSP will be structured as a
so-called "reverse merger", pursuant to which Cogility will be merged with and
into a wholly-owned single purpose merger subsidiary of AQSP incorporated in
California, with Cogility being the survivor of such Merger and a wholly-owned
subsidiary of AQSP.


D. Merger Consideration.


(1)  In the Merger, the holders of the currently outstanding 11,460,344 shares
of Cogility Stock will receive, on a pro rata basis, an aggregate of 2,162,329
shares of AQSP Stock, and the holders of the currently outstanding 2,650,000
Cogility Options with exercise prices between $0.20 - $1.40 per share of
Cogility Stock, will receive, on a pro rata basis, an aggregate of 500,000 AQSP
Options, with exercise prices that are 5.3 times higher than their respective
exercise prices prior to the closing of the Merger (for example, 100,000
Cogility Options with an exercise price of $0.20 per share of Cogility Stock,
will convert into 18,868 AQSP Options with an exercise price of $1.06 per share
of AQSP Stock), provided, notwithstanding the foregoing, that the exercise price
of each of such 500,000 AQSP Options shall in no event exceed $5.00 per share of
AQSP Stock;


(2)  In the Merger, the holders of the 2,500,000 Cogility Options  with an
exercise price of $0.377358 per share of Cogility Stock granted by resolution of
the Cogility Board of even date herewith will receive, on a pro rata basis, an
aggregate of 471,698 AQSP Options, each with an exercise price of $2.00 per
share of AQSP Stock.; and


(3)  In the Merger, the holders of the 795,000 Cogility Options  with an
exercise price of $0.000001 per share of Cogility Stock granted by resolution of
the Cogility Board of even date herewith will receive, on a pro rata basis, an
aggregate of 150,000 AQSP Options, each with an exercise price of $0.0000053 per
share of AQSP Stock..


E. Bonus Plan. At the closing date of the Merger, Cogility's existing bonus plan
will be eliminated, replaced as follows:


(1) 1,500,000 AQSP Options with an exercise price of $5.00 per share of AQSP
Stock will be granted and issued. Half of these 1,500,000 AQSP Options will be
allocated as of the closing date of the Merger among a group consisting of
certain current employees of Cogility, Greene, and a newly hired (or
to-be-hired) Chief Financial Officer of AQSP and Cogility (the "CFO"), such
allocation to be determined by majority vote of a committee consisting of
Ghourdjian, Greene, Jacobs and Martin Artiano ("Artiano"), acting in their sole
discretion, and provided to AQSP in writing on the closing date of the Merger.
The other half of these 1,500,000 AQSP Options will be allocated after the
closing date of the Merger among current or future employees, directors or
consultants of or to Cogility, such allocation to be determined by majority vote
of a committee consisting of Ghourdjian, Greene, Jacobs, Artiano and Mesolella,
acting in their sole discretion, and provided to AQSP in writing prior to the
end of the twelfth full calendar quarter following the closing date of the
Merger.



 
 

--------------------------------------------------------------------------------

 

(2) Any portion of these 1,500,000 AQSP Options that are allocated to any
particular grantee shall vest only if each of the following tests are met:


(a) Such grantee serves continuously as an employee, director or consultant of
or to Cogility from the closing date of the Merger (or from his or her date of
hire, if such date is after the closing date of the Merger) until the end of the
twelfth full calendar quarter following the closing date of the Merger; and


(b) Cogility, operating as a wholly-owned subsidiary of AQSP, has an EBITDA of
$1 million or more in each of four consecutive full calendar quarters during the
first twelve full calendar quarters following the closing date of the Merger as
calculated and certified in writing by AQSP's independent firm of certified
public accountants (the "CPA's"), such EBITDA to be calculated by the CPA's
without any allocation to Cogility of AQSP's corporate overhead excepting
however that such EBITDA shall reflect dollar-for-dollar reductions for:


(i) the interest on any loans, ninety-five percent or more of the net proceeds
of which are directly or indirectly made available to Cogility for use in
Cogility's business; and


(ii) the portion of the fees and expenses of the CPA's that is attributable to
the auditing and review of Cogility's annual and quarterly financial statements,
as calculated and certified in writing by the CPA's; and


(c) Such grantee on or prior to the closing date of the Merger (or on his or her
date of hire, in the case of the CFO) signs and delivers to AQSP and Cogility a
comprehensive written waiver and settlement, in form and substance acceptable to
AQSP in its sole discretion, of all claims of any nature whatsoever against
AQSP, Cogility, and their respective directors, officers, shareholders, agents
and representatives, including but not limited to any and all asserted or
unasserted claims for Cogility Stock, Cogility Options, warrants to purchase
Cogility Stock, unpaid salaries, unpaid bonuses, unpaid commissions, other back
pay, royalty claims, and any other equity or compensation claims of any nature
whatsoever.


(3) If and in the event that any portion of these 1,500,000 options become
vested as set forth above, then such vested options will be exercisable at any
time during the period beginning on their vesting date and ending on the second
anniversary of such vesting date.


F. Boards of Directors.


(1) The board of directors of Cogility (the "Cogility Board") prior to the
closing of the Merger or the abandonment of the Merger by Cogility and AQSP will
consist of Ghourdjian and Jacobs, Co-Chairmen, and Greene. At the closing of the
Merger, the Cogility Board will vote to amend the By-Laws of Cogility to provide
that the Cogility Board will consist of ten people, and will vote to elect as
seven additional members of the Cogility Board Bloom, James S. Jacobs,
McCaffrey, Mesolella, Morrissy. General Robert Mixon (if he agrees to so serve,
and if he does not, then another person designated by Ghourdjian and acceptable
to Jacobs), and one other person designated by Ghourdjian and acceptable to
Jacobs.

 
 
 

--------------------------------------------------------------------------------

 

(2) Prior to the closing of the Merger, the AQSP Board shall continue to consist
of Jacobs, Chairman, Bloom, Greene, James S. Jacobs, McCaffrey, Mesolella, and
Morrissy. At the closing of the Merger, the AQSP Board will vote to amend the
By-Laws of AQSP to provide that the AQSP Board will consist of ten people, and
to elect as three additional members of the AQSP Board Ghourdjian, General
Robert Mixon (if he agrees to so serve, and if he does not, then another person
designated by Ghourdjian and acceptable to Jacobs), and one other person
designated by Ghourdjian and acceptable to Jacobs. Following the closing of the
Merger: Ghourdjian and Jacobs will serve as the Co-Chairmen of the AQSP Board;
Mesolella will continue to serve as the Chairman of the Audit Committee of the
AQSP Board; Greene will continue to serve as the Chairman of the Compensation
Committee of the AQSP Board; and McCaffrey will continue to serve as the
Chairman of the Nominating Committee of the AQSP Board.


G.  Officers.


(1) Prior to the closing of the Merger, Ghourdjian shall continue to serve as
the President and Chief Executive Officer ("CEO") of Cogility. After the closing
of the Merger, Ghourdjian shall continue to serve as the President and CEO of
Cogility until Jacobs has received all of the security clearances necessary for
him to serve as the President and CEO of Cogility without disrupting Cogility's
business in any material respect, at which point in time Jacobs shall serve as
the President, CEO and Secretary of Cogility. For his service as the Co-Chairman
and later as the Co-Chairman, President, CEO and Secretary of Cogility, Jacobs
will receive at minimum: an initial base salary of $250,000 per year payable
every two weeks; prompt dollar-for-dollar reimbursement of all legitimate
expenses incurred or paid by Jacobs in the performance of his duties as a
director and officer of Cogility (including but not limited to airfare, lodging,
food, entertainment, gasoline, parking, car rental, other auto expenses, tolls,
mobile phone charges, and internet charges), and such benefits as are generally
provided to employees of Cogility.
 
 
(2) Both before and after the closing of the Merger, Jacobs will continue to
serve as the President, CEO and Secretary of AQSP.


(3) Following the closing of the Merger, any increases in the base salaries of
Ghourdjian and Jacobs, and the annual bonuses of Ghourdjian and Jacobs, will be
determined by the Compensation Committee of the AQSP Board, subject to the
approval of the entire AQSP Board.


(4) Nothing in this Agreement is intended to prevent Jacobs from receiving his
salary, bonuses, expense reimbursements, or benefits, from AQSP rather than from
Cogility, following the closing of the Merger.


(5) Jacobs is authorized and directed to cause Cogility to hire the CFO, on
terms and conditions to be approved by Ghourdjian, by the Cogility Options
Committee, and by the AQSP Board and its Compensation Committee.



 
 

--------------------------------------------------------------------------------

 

H. Audit.  Cogility will engage the firm of Hansen Barnett & Maxwell ("HB&M") to
prepare audited financial statements for Cogiity for the twelve month periods
ended December 31, 2007, 2008 and 2009, including appropriate quarterly cutoff
work, and for the quarterly periods ended March 31 and June 30, 2010 (the
“Audited Financials”), all in accordance with GAAP and applicable U.S.
Securities and Exchange Commission ("SEC") rules and regulations and consistent
with the advice of the CPAs and AQSP's securities counsel. Cogility will bear
all of HB&M's fees and expenses incurred in the preparation of the Audited
Financials.


I.  Operations. During the period between the signing of this Letter of Intent
and the closing of the Merger, Ghourdjian will operate Cogility solely in the
ordinary course of its business consistent with past practices. During the
period from the signing of this Letter of Intent and the closing of the Merger,
there shall not be any material increases or decreases in compensation, capital
expenditures, asset sales or affiliate transactions involving Cogility, except
as contemplated by this Letter of Intent, nor shall there be any unusual cash
withdrawals, unusual payments, unusual contracts or contract provisions, or
other unusual transactions or business practices involving Cogility.
Notwithstanding the foregoing, Cogility will be entitled to make such employee
hires as Ghourdjian may deem appropriate in his discretion, provided that all
such employees are “at will” employees or the employment or engagement of such
persons are terminable upon sixty (60) days written notice by Cogility.


J. Conditions to Closing the Merger. Ghourdjian, Cogility, Jacobs and AQSP will
each use commercially reasonable efforts to close the Merger as soon as
practicable. The closing of the Merger will be subject to each of the following
conditions:


(1)  Reverse Stock Split.  The 1-for-20 Reverse Stock Split of AQSP Stock shall
have been completed.


(2)  Mutual Due Diligence. Cogility and AQSP each shall have completed its "due
diligence" investigation of the other (including without limitation an
examination of corporate books and records, financials, historical operations,
management, business practices, computer systems, prospects, legal, tax, ERISA
and other matters), and the results of such investigation shall be satisfactory
to each of them, in its sole discretion. Without limiting the generality of the
foregoing:


(a) in accordance with applicable law, Cogility shall retain a competent outside
firm to conduct a criminal background check of each of its employees, and shall
furnish the results of those criminal background checks to AQSP within
twenty-one days following the signing of this Agreement; and


(b) each of the Parties will promptly respond to and cooperate with the
reasonable requests for information and access of each of the other Parties in
connection with such Party’s "due diligence” investigation of the others.



 
 

--------------------------------------------------------------------------------

 

Subject to the immediately preceding sentence: (i) Cogility and AQSP each shall
use good faith efforts to conclude its "due diligence" investigation of the
other within thirty days following the date of the Section 14 filing with the
SEC announcing the signing of this Agreement (the "Section 14 Filing"); and (ii)
Cogility and AQSP each shall notify the other if it elects not to close the
Merger due to the results of its "due diligence" investigation of the other
within thirty-five days following the date of the Section 14 Filing.


(3) Auditing. HB&M shall have completed and delivered to AQSP the Audited
Financials, prepared in accordance with GAAP and accompanied by an unqualified
opinion of HB&M, and such Audited Financials shall be acceptable to AQSP in its
sole discretion.


(4) Definitive Documents. Cogility and AQSP shall have negotiated, executed, and
delivered mutually agreeable definitive transaction documentation, including a
merger agreement, containing representations, warranties, covenants, conditions,
and indemnifications customary to transactions like the Merger and consistent
with this Letter of Intent (collectively the "Definitive Documents").


(5) Approvals. All material third party approvals shall have been obtained,
including but not limited to the approval of the Definitive Documents by the
Cogility Board, the AQSP Board, and the shareholders of each of Cogility and
AQSP.


(6) Filings. All necessary securities filings, including but not limited to the
Section 14 Filing, shall have been made with the SEC and other governmental
agencies, as required by applicable laws, rules and regulations, in regard to
the Merger and related matters (collectively the "Filings").


(7) Litigation.  Neither the SEC, nor any other governmental agency, nor any
shareholder of either Cogility or AQSP, shall have initiated or issued, nor
threatened to initiate or issue, any investigations, actions, orders, lawsuits
or other proceedings in regard to the Filings, the Merger or related matters.


K. Exclusivity Period. The term the “Exclusivity Period” means the period
commencing on the date of signing of this Letter of Intent and ending sixty days
after the Parties receive the completed Audited Financials from HB&M. In
consideration of AQSP's time, effort and expense in attempting to close the
Merger, Ghourdjian and Cogility agree that during the Exclusivity Period
Ghourdjian and Cogility shall refrain from entering into, soliciting or
participating in any negotiations, extensive discussions, contracts, letters of
intent, or other arrangements of any nature with any third party or parties
(other than Jacobs and AQSP) regarding a merger, consolidation, sale, purchase,
acquisition, liquidation,  licensing,or other disposition of any of Cogility's
businesses, software, appliances, patents, patents pending, other assets or
capital stock, except only dispositions and other actions that are normal,
customary or otherwise in the ordinary course of the businesses of Cogility.



 
 

--------------------------------------------------------------------------------

 

L.  Expenses. Each Party shall bear its own costs and expenses in connection
with the proposed Merger. Without limiting the generality of the foregoing, each
Party shall be solely responsible for the fees and expenses owed to any
accountants, lawyers, financial advisors, investment bankers or brokers employed
by such party.


M. Disclosure. AQSP shall be permitted to publicly disclose the existence, terms
and conditions of this Letter of Intent. Ghourdjian and Cogility acknowledge
that AQSP is a public company, and that any unauthorized disclosure of any
material facts regarding the Merger or Cogility could give rise to liability
under applicable securities laws and regulations.


5. Stockholder Agreements.
A. In the event that all of the conditions to the closing of the Merger set
forth in Section 4J above are met, then Ghourdjian and Jacobs each agrees and
covenants to support and vote in favor of the Merger in his capacity as a
director of Cogility, AQSP, or both, and each of the Stockholders agrees and
covenants to support and vote in favor of the Merger all shares of Cogility
Stock and AQSP Stock legally or beneficially owned by such Stockholder.


B.  Each of the Stockholders irrevocably agrees and covenants that at all annual
or special meetings (and in all written actions and consents in lieu of
meetings) of stockholders of AQSP at which members of the AQSP Board are to be
elected, such Stockholder shall vote all shares of AQSP Stock legally or
beneficially owned by such Stockholder as follows:


(1) At the closing of the Merger and prior to the first anniversary of the
closing date of the Merger, such Stockholder shall vote all shares of AQSP Stock
legally or beneficially owned by such Stockholder in favor of the election as
directors of AQSP Ghourdjian, Jacobs, Bloom, Greene, James S. Jacobs, McCaffrey,
Mesolella, Morrissy, General Robert Mixon (if he agrees to so serve, and if he
does not, then another person designated by Ghourdjian and acceptable to
Jacobs), and one other person designated by Ghourdjian and acceptable to Jacobs;
and


(2) Following the first anniversary of the closing date of the Merger, such
Stockholder shall vote all shares of AQSP Stock legally or beneficially owned by
such Stockholder in favor of the election as directors of AQSP of slates of
nominees for AQSP Board consisting of Ghourdjian or his nominee, Jacobs or his
nominee, and such additional persons as shall be mutually acceptable to
Ghourdjian and Jacobs as may be designated by them in writing from time to time,
provided that it is understood and agreed by Ghourdjian and Jacobs that, at all
times, a majority of the AQSP Board must be deemed to be “independent” of
Ghourdjian and Jacobs within the meaning of the applicable rules and regulations
of the U.S. Securities and Exchange Commission ("SEC").



 
 

--------------------------------------------------------------------------------

 

C.  Each of the Stockholders irrevocably agrees and covenants that such
Stockholder shall fully cooperate and take any and all actions as shall be
necessary or desirable to cause any vacancy on the board of directors of AQSP
caused by the death, disability, resignation or removal for cause of any member
of the AQSP Board to be filled, until the next annual or special meeting (or the
next written action or consent in lieu of meeting) of stockholders of AQSP, by a
person who is mutually acceptable to Ghourdjian and Jacobs and who is jointly
designated by them in writing.


D.  Each of the Stockholders irrevocably agrees and covenants that such
Stockholder shall not take any action, nor fail to take any action, nor assist
or participate in any voting arrangement, consent, approval, scheme, plan,
course of action, agreement, contract, transaction or series of transactions, or
other arrangement of any nature whatsoever, that could, might or would, directly
or indirectly, result in any person or persons being elected, designated, named
or installed as the members of the board of directors of AQSP other than the
persons contemplated by Sections 5A, 5B and 5C above.


E.  Each of the Stockholders irrevocably agrees and covenants that at all annual
or special meetings (and in all written actions and consents in lieu of
meetings) of stockholders of AQSP at which mergers and other acquisitions are to
be voted upon, such Stockholder shall vote all shares of AQSP Stock legally or
beneficially owned by such Stockholder in favor of the approval of all mergers
and acquisitions which have been duly approved in accordance with applicable law
by the AQSP Board, and in favor of all actions contemplated by the definitive
documentation in regard to such mergers and acquisitions such as, for example
and without limitation, the issuance of AQSP Stock, AQSP Options, or warrants to
purchase shares of AQSP Stock, and/or the borrowing of funds by AQSP, in
connection with the closings of such mergers and acquisitions or the financings
thereof.


F.  Each of the Stockholders irrevocably agrees and covenants that such
Stockholder shall vote all shares of AQSP Stock and of Cogility Stock legally or
beneficially owned by such Stockholder, and shall execute and deliver such
further documents and take such further action, as may be necessary or desirable
to carry out the purposes and intent of this Agreement, including, without
limitation, to approve any amendments to the Certificate of Incorporation or
By-Laws of Cogility or AQSP which are required by law or prudent business
practices in order to make the terms of this Agreement effective and legally
binding on Cogility, AQSP and their respective stockholders, board of directors
and officers, or otherwise to effectuate any of the terms, conditions,
provisions or purposes of this Agreement.


G. The agreements set forth in this Section 5 will be legally binding upon each
of the Stockholders until the earlier to occur of Jacobs' death or the refusal
of Jacobs to serve as the CEO of AQSP, unless sooner terminated by the unanimous
consent of the Stockholders.


6.  Specific Performance. Each of the Parties to this Agreement acknowledges
that the rights and obligations of the Stockholders, Cogility and AQSP
concerning the management and affairs of Cogility and AQSP are unique, and that
any failure of any Stockholder, Cogility or AQSP to perform any of such
Stockholder’s, Cogility’s or AQSP's obligations under this Agreement will cause
irreparable harm for which any remedies at law would be inadequate. Accordingly,
each of the Stockholders, Cogility and AQSP agrees that, in the event of any
actual or threatened or attempted failure of any Stockholder, Cogility or AQSP
to perform any of such Stockholder’s, Cogility’s or AQSP's obligations
hereunder, each of the other Parties to this Agreement shall, in addition to all
other remedies, be entitled to a decree for specific performance of the
provisions of this Agreement and to temporary and permanent injunctions
restraining such failure or commanding performance of such obligations, without
being required to show actual damage or to furnish any bond or other security.



 
 

--------------------------------------------------------------------------------

 

7.  Notices. All notices required or permitted hereunder shall be in writing,
signed by the Party giving notice or an officer thereof, and shall be deemed to
have been given when actually delivered by personal delivery or by Federal
Express or similar overnight courier service, or five (5) days after deposit in
the United States mail, registered, with postage prepaid, addressed as follows:


If to DSGST, Ghourdjian or Cogility:


Matthew Ghourdjian
Cogility Software Corporation
111 S. Patrick Street
Alexandria, VA  22314


If to Jacobs, Bloom, Greene, James S. Jacobs, McCaffrey, Mesolella, Morrissy or
AQSP:


Gerard M. Jacobs
31 N. Suffolk Lane
Lake Forest, IL  60045


8. Attorney's Fees. In the event that any action is filed to enforce any of the
terms, agreements, covenants or provisions of this Agreement, the prevailing
Party in such action shall be entitled to payment from the losing Party all
costs and expenses, including reasonable attorney fees, court costs and
ancillary expenses incurred by such prevailing Party in connection with such
action.


9.  Miscellaneous.


A.  This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, personal representatives,
successors and assigns.


B. This Agreement may be executed in original, via facsimile transmission, or
via electronic transmission. This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced and all of which, when taken together, shall constitute
but one and the same instrument.


C.  This Agreement contains the entire understanding among the Parties with
respect to the subject matter of this Agreement, and supersedes all prior oral
or written discussions, drafts, proposals, agreements, contracts and
understandings of any nature whatsoever.


D.  Any modification, amendment or waiver hereof may be made only by an
instrument in writing signed by all of the Parties hereto. No delay on the part
of any Party in the exercise of any right or remedy shall operate as a waiver
thereof, and no single or partial exercise by any Party or any remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.



 
 

--------------------------------------------------------------------------------

 

E.  This Agreement shall be controlled, construed and enforced in accordance
with the substantive laws of the United States and the State of Nevada,
notwithstanding any conflict of law principles.


F.  Whenever possible, each provision of this Agreement shall be construed and
interpreted in such a manner as to be effective and valid under applicable law.
If any provision of this Agreement or the application thereof to any Party or
circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision or any other provision of this
Agreement or the application of such provision to other parties or
circumstances.


In Witness Whereof, the Parties have executed this Agreement, which shall be
legally binding as of the first date that all of the Parties have signed this
Agreement, as conclusively evidenced by the dates accompanying their respective
signatures below.


 

Deborah Sue Ghourdjian Separate Trust    
By:
/s/ Deborah Sue Ghourdjian   Trustee   Date: 10/14/10

 
By:
/s/ Matthew Ghourdjian   Matthew Ghourdjian, in his individual capacity   Date:
10/15/10




Cogility Software Corporation    
By:
/s/ Matthew Ghourdjian  
Matthew Ghourdjian, in his capacity as
Chief Executive Officer and sole director
  Date: 10/15/10


By:
/s/ Gerard M. Jacobs   Gerard M. Jacobs, in his individual capacity   Date:
11/4/10




Acquired Sales Corp.    
By:
/s/ Gerard M. Jacobs  
Gerard M. Jacobs, in his capacity as
Chief Executive Officer and director
  Date: 11/4/10


By:
/s/ Joshua A. Bloom  
Joshua A. Bloom, in his capacity as
director of Acquired Sales Corp.
  Date: 10/28/10

 
By:
/s/ Roger S. Greene  
Roger S. Greene, in his capacity as
director of Acquired Sales Corp.
  Date: 11/4/2010

 
By:
/s/ James S. Jacobs  
James S. Jacobs, in his capacity as
director of Acquired Sales Corp.
  Date: 10/27/10

 
By:
/s/ Michael D. McCaffrey  
Michael D. McCaffrey, in his capacity as
director of Acquired Sales Corp.
  Date: 10/28/10

 
By:
/s/ Vincent J. Mesolella  
Vincent J. Mesolella, in his capacity as
director of Acquired Sales Corp.
  Date: 10/28/10

 
By:
/s/ Richard E. Morrissy  
Richard E. Morrissy, in his capacity as
director of Acquired Sales Corp.
  Date: 10/28/10


 
 
 

--------------------------------------------------------------------------------

 
